Citation Nr: 0936560	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special monthly pension (SMP), based on 
the regular aid and attendance of another person or on 
account of being housebound.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for neuropathy of the 
right upper extremity.  

4.  Entitlement to service connection for neuropathy of the 
left upper extremity.  

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease, and status post 
bypass surgery, on a direct basis and as secondary to 
service-connected diabetes mellitus, type II.  

9.  Entitlement to an initial compensable rating for diabetic 
neuropathy of the right lower extremity.  

10.  Entitlement to an initial compensable rating for 
diabetic neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
August 1967 and from November 1971 to November 1972.  

This matter arises from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  In a March 2008 statement, the Veteran expressed his 
desire to withdraw from appellate review his claims for 
service connection for bilateral hearing loss, neuropathy of 
the right upper extremity, and neuropathy of the left upper 
extremity, as well as the issue of entitlement to special 
monthly pension.  

2.  PTSD is not currently shown.  

3.  A chronic acquired psychiatric disorder other than PTSD 
was not shown in service or for many years thereafter and is 
not related to active duty service or any incident therein.  

4.  Hypertension was not shown in service or for many years 
thereafter and is not related to active duty service or any 
incident therein.  

5.  A cardiovascular disorder was not shown in service or for 
many years thereafter, is not related to active duty service 
(including any incident therein), and was not caused or 
aggravated by service-connected diabetes mellitus, type II.  

6.  Diabetic neuropathy of the Veteran's right lower 
extremity is asymptomatic.  

7.  Diabetic neuropathy of the Veteran's left lower extremity 
is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to service 
connection for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  

2.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to service 
connection for neuropathy of the right upper extremity have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).  

3.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to service 
connection for neuropathy of the left upper extremity have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).  

4.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of special monthly pension have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).  

5.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 
3.304(f) (2008).  

6.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  

7.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

8.  A cardiovascular disorder, to include coronary artery 
disease, and status post bypass surgery, was not incurred in 
or aggravated by service and is not due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.310 (2008).  

9.  The criteria for an initial compensable rating for 
diabetic neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.124a, Diagnostic Code (DC) 8520 (2008).  

10.  The criteria for an initial compensable rating for 
diabetic neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.124a, 
DC 8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the issues 
adjudicated herein.  

Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board of Veterans' Appeals (Board) does not 
have jurisdiction to review the appeal, and a dismissal is 
then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2008).  

In the February 2006 decision, the RO denied service 
connection for bilateral hearing loss and for neuropathy of 
both upper extremities and denied SMP, based on the regular 
aid and attendance of another person or on account of being 
housebound.  Following receipt of notice of that 
determination, the Veteran perfected a timely appeal with 
respect to those denials.  

In March 2008, the RO received a statement in which the 
Veteran withdrew from appellate review his upper extremity 
neuropathy and bilateral hearing loss claims as well as the 
issue of entitlement to "SMC."  A complete and thorough 
review of the claims folder indicates that a claim for 
special monthly compensation has not been adjudicated by the 
RO, or even raised by the Veteran.  Rather, the issue that 
has been considered by the agency of original jurisdiction 
and pursued is a claim for SMP (based on the regular aid and 
attendance of another person or on account of being 
housebound).  

Significantly, in the March 2008 document, the Veteran noted 
that he only wished to pursue his psychiatric, 
cardiovascular, and lower extremity neuropathy claims.  These 
issues are the only ones remaining on appeal-after 
withdrawal of the upper extremity neuropathy, bilateral 
hearing loss, and SMP claims.  Thus, the Board finds that he 
clearly intended to withdraw from appellate review his 
bilateral hearing loss, upper extremity neuropathy, and SMP 
claims.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to these issues is 
not appropriate.  The Board does not have jurisdiction over 
these withdrawn issues and, as such, they are dismiss.  

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly related to intercurrent causes.  38 
C.F.R. § 3.303(b) (2008).  However, continuity of symptoms is 
required where a condition in service is noted but is not 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In any event, service connection may only be granted for a 
current disability.  When a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

PTSD.  In addition to the laws and regulations outlined 
above, service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  

The Veteran maintains that he has PTSD as a result of having 
seen "things which were very disturbing" in Vietnam.  He 
has not provided any more specific information regarding his 
purported in-service stressors.  In this regard, the Board 
notes that service personnel records do not confirm combat 
service.  

In any event, of particular significance to the Board are the 
numerous post-service medical records which fail to confirm a 
diagnosis of PTSD.  Initially, the Board notes that private 
medical records include notations of "? PTSD" in April 2001 
and December 2002, as well as a history of "PTSS" in 
February 2005.  Significantly, however, the remainder of the 
psychiatric evaluations completed during the current appeal 
provides findings of depression.  PTSD has not been 
confirmed.  

Therefore, the Board finds that the weight of the competent 
evidence of record reflects that the Veteran has a 
psychiatric disorder other than PTSD.  As a preponderance of 
the evidence is against a finding that he has a current 
diagnosis of PTSD, further discussion of in-service stressors 
and consideration of any association between those in-service 
stressors and current symptomatology, is not warranted.  

Indeed, without a finding that the Veteran has a diagnosis of 
PTSD, service connection for the disorder is not warranted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability, there can be no 
valid claim).  

An Acquired Psychiatric Disorder Other Than PTSD.  Service 
treatment records reflect no complaints of, treatment for, or 
findings related to a psychiatric disorder.  In fact, at the 
October 1972 retirement examination, the Veteran denied ever 
having had frequent trouble sleeping, depression or excessive 
worry, or nervous trouble of any sort.  Further, the 
examination conducted at that time showed that his 
psychiatric evaluation was normal.  Therefore, the Board 
finds that a chronic acquired psychiatric disorder was not 
shown in service.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with an acquired psychiatric 
disorder, he was treated in June 1998 for depression.  
Subsequent private and VA medical records reflect continued 
complaints of, and treatment for, depression, not otherwise 
specified.  Even accepting depressive pathology as early as 
1998, no notation was made of psychiatric symptomatology for 
more than two-and-a-half decades later.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the Veteran's 
diagnosed depression to his active duty, despite his 
contentions to the contrary.  The private treating 
physician's June 1998 speculative opinion that the Veteran's 
depression "maybe long-standing" does not specifically 
associate this disability to the Veteran's active duty, or to 
any incident therein.  

Simply put, there is no competent evidence associating either 
the currently-diagnosed depression with the Veteran's active 
duty.  Indeed, as previously noted herein, the file contains 
no evidence of a diagnosis of such a disorder until almost 
two-and-a-half decades after the Veteran's retirement from 
service.  Consequently, and based on this evidentiary 
posture, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  This appeal is, therefore, denied.  

Hypertension.  Service treatment records are negative for 
findings hypertension.  In fact, at the October 1972 
retirement examination, the Veteran had a blood pressure 
reading of 134/84.  Therefore, the Board finds that 
hypertension was not shown in service.  

Further, at a private post-service outpatient treatment 
session conducted in January 1996, the Veteran's hypertension 
was found to be well-controlled.  In the report of this 
treatment session, the treating physician noted that the 
Veteran had been diagnosed with hypertension for one year.  
Subsequent medical records reflect continued treatment 
(including, in particular, medication) for the Veteran's 
hypertension.  However, symptomatology related to 
hypertension was not recorded for many years after service.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed hypertension to the Veteran's active 
duty, despite his contentions to the contrary.  Simply put, 
there is no competent evidence associating the two.  Indeed, 
as previously noted herein, the file contains no evidence of 
any symptoms reasonably attributed to hypertension for almost 
two-and-a-half decades after his retirement from service.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for hypertension.  
This appeal is, therefore, denied.  

Cardiovascular Disorder.  In addition to the laws and 
regulations outlined above, service connection for a 
disability such as a cardiovascular disorder on a secondary 
basis requires evidence that the claimed disability (e.g., 
the cardiovascular disorder) was aggravated by, proximately 
due to, or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2008).  Any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, shall be service-connected.  

Service treatment records are negative for findings of a 
cardiovascular disorder.  In fact, at the October 1972 
retirement examination, the Veteran denied ever having heart 
trouble, and the physical examination conducted at that time 
showed that his heart was normal.  Therefore, the Board finds 
that a cardiovascular disorder was not shown in service.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with cardiovascular disease, 
in April 1996, he underwent a coronary artery bypass graft x 
4, more than 20 years after discharge.  This evidence weighs 
against of finding of continuity.  Pertinent diagnoses have 
been characterized as arteriosclerotic cardiovascular 
disease, unstable angina, coronary artery disease, carotid 
stenosis, and status post coronary artery bypass graft x 4 
with multiple stents.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the diagnosed 
cardiovascular disorders to his active duty, or to service-
connected diabetes mellitus, despite his contentions to the 
contrary.  Simply put, there is no competent evidence 
associating the currently-diagnosed heart disorders with 
either his active duty or his service-connected diabetes 
mellitus.  Indeed, as previously noted herein, the file 
contains no evidence of a diagnosis of a heart disorder until 
approximately two-and-a-half decades after the Veteran's 
retirement from service.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a 
cardiovascular disorder, on a direct basis and as secondary 
to service-connected diabetes mellitus.  This appeal is, 
therefore, denied.  

Additional Considerations For the Psychiatric, Hypertension, 
And Cardiovascular Claims.  In reaching these decisions, the 
Board has considered the Veteran's assertions of a continuity 
of pertinent symptomatology since service.  Indeed, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  First, the 
Board emphasizes the multi-year gap between discharge from 
active duty service (1972) and initial reported symptoms 
related to the psychiatric (in 1998), hypertension (in 1996), 
and cardiovascular (1996) claims - more than 20 years later.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Moreover, upon a complete and thorough review of the claims 
folder, the Board finds that the Veteran's reported history 
of continued relevant symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, as 
the Board has discussed herein, despite the Veteran's 
assertions that he has had psychiatric, hypertension, and 
cardiovascular problems since service, service treatment 
records (including the October 1972 retirement examination) 
are absent of any such complaints or findings.  Further, 
post-service evidence does not reflect diagnoses of such 
disabilities until at least two-and-a-half decades after the 
Veteran's retirement from service.  

Further, although a treating physician suggested in June 1998 
that the Veteran's depression "maybe long-standing," this 
doctor did not provide any more specific information as to 
the approximate time of origin of the Veteran's depression.  
Indeed, the speculative opinion was not based upon any 
statements of continuity of symptomatology by the Veteran 
himself.  
	
The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the above evidence and 
finds his recollections as to symptoms experienced in the 
distant past, made in connection with a claim for benefits, 
to be less probative.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.

Also in reaching these decisions, the Board has considered 
the Veteran's statements that he has diagnosed psychiatric, 
hypertension, and cardiovascular disorders associated with 
his active duty service or (as is the case with his heart 
problems) related to his service-connected diabetes mellitus.  
However, chronic psychiatric, hypertension, and 
cardiovascular disabilities are not the type of disorders 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection an acquired psychiatric disorder other 
than PTSD, hypertension, and a cardiovascular disorder.  
There is no doubt to be otherwise resolved.  As such, these 
appeals are denied.  

Increased Ratings for Diabetic Neuropathy of Both Lower 
Extremities

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the Court has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2008); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

According to the applicable rating criteria, a compensable 
rating of 10 percent for sciatic nerve impairment requires 
evidence of mild incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, DC 8520 (2008).  In this case, the Board 
finds that the evidence of record does not support a 
compensable rating of 10 percent for the diabetic neuropathy 
of either of the Veteran's legs.  

Post-service medical records obtained and associated with the 
claims folder include references to the diabetic neuropathy 
of the Veteran's lower extremities.  Significantly, however, 
these reports also indicate that multiple neurological 
evaluations completed on the lower extremities during the 
current appeal have been consistently negative.  
Consequently, the Board concludes that available evidence 
does not support a compensable rating of 10 percent for the 
diabetic neuropathy of either leg.    

Here, the Veteran has essentially asserted that the service-
connected diabetic neuropathy of his lower extremities is 
more severe than the current noncompensable evaluations 
reflect.  In this regard, the Board again acknowledges that 
he is competent to report symptoms because such actions 
require only personal knowledge and his symptomatology comes 
to him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his bilateral diabetic 
neuropathy)-according to the appropriate diagnostic codes.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the diabetic neuropathy of the Veteran's lower extremities-
has been provided by the medical personnel who have examined 
and/or treated him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which this disability is evaluated.  As such, the Board finds 
these records to be more probative than his subjective 
complaints of increased neurological symptomatology.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony).  

In sum, after a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding of compensable ratings for either the diabetic 
neuropathy of the right leg or the diabetic neuropathy of his 
left leg for any portion of the appeal period.  There is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the diabetic neuropathy of either 
of the Veteran's lower extremities has required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  Indeed, 
according to evidence of record, he has received only 
periodic outpatient treatment for these disabilities during 
the current appeal.  

Further, the Veteran has not asserted that his bilateral 
diabetic neuropathy alone has caused marked interference with 
employment or completion of daily activities.  Rather, as 
stated in the substantive appeal, he simply believes that, 
due to all of his "disabilities," he cannot maintain 
employment or function normally.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the service-connected diabetic 
neuropathy of the Veteran's lower extremities alone resulted 
in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for these 
disabilities at any time during the current appeal.  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Service Connection for PTSD, Psychiatric Disorder (Other Than 
PTSD), Hypertension, and Cardiovascular Disorder.  Here, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in November 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate these claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

To the extent that VA erred in not providing to the Veteran 
full 38 U.S.C.A. § 5103(a)-complaint notice (including the 
specific secondary service connection criteria pertaining to 
his cardiovascular claim), the Board finds that the 
presumption of prejudice flowing from any such error has been 
rebutted.  Significantly, in multiple statements submitted 
during the current appeal, he has expressed his belief that 
he has a heart disability as a result of his service-
connected diabetes mellitus.  

As the record shows that the Veteran has actively 
participated in presenting arguments in support of the 
secondary service connection aspect of his claim, and has in 
fact expressed his understanding of the information and 
evidence necessary to substantiate the secondary service 
connection aspect of this issue, the Board concludes that any 
38 U.S.C.A. § 5103(a)-complaint notice error in this case did 
not preclude him from effectively participating in the 
processing of his claim.  Thus, the Board finds such error in 
notification to be harmless.  See Shinseki v. Sanders, 556 
U.S. ___ (2009).  

With respect to the Dingess requirements, in March 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish effective dates.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the service connection issues adjudicated herein.  

Therefore, the Board concludes that adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA and private treatment records 
adequately referenced by the Veteran.  Although he initially 
requested an opportunity to testify before a Veterans Law 
Judge via videoconferencing, he failed to report to the 
hearing subsequently scheduled.  

The Board acknowledges that the Veteran has not been accorded 
VA examinations pertaining to his hypertension, 
cardiovascular, psychiatric, and PTSD claims.  Further review 
of the claims folder indicates, however, that he failed to 
report for relevant VA examinations scheduled in January 
2006.  

When entitlement, or continued entitlement, to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, which was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2008).  

At no time during the current appeal has the Veteran 
explained the reasons for his failure to report to the 
January 2006 VA examinations.  As the Veteran failed to 
report to the scheduled examination, and to provide good 
cause for such failure, the Board finds that no further 
development on VA's part is necessary with regard to the 
scheduling of the examinations.  See Wood v. Derwinski, 1 
Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  

In any event, as has been discussed in this decision, the 
claims folder contains no competent evidence of a 
relationship between the diagnosed hypertension, 
cardiovascular disorder, and psychiatric disorder, which were 
first shown many years after service, with such active duty 
or of a diagnosis of PTSD.  Consequently, the Board finds 
that a remand to accord the Veteran another opportunity to 
undergo these relevant VA examinations is not necessary.  

Further, the Board concludes that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to these service connection claims.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the service connection claims adjudicated 
herein that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these issues.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Compensable Ratings for Diabetic Neuropathy of Both Lower 
Extremities.  These issues arise from the Veteran's 
disagreement with the initial noncompensable evaluations 
assigned following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated with the claims 
folder the Veteran's private and VA treatment records 
adequately referenced by him.  His failure to report for a VA 
examination scheduled in January 2006 in conjunction with his 
claims for compensable ratings for these service-connected 
disabilities should result in a denial of these issues.  38 
C.F.R. § 3.655(a) & (b) (2008).  See also Wood v. Derwinski, 
1 Vet. App. 191 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (in which the Court held that VA's duty to assist is 
not a one-way street and that, if a veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the 
putative evidence).  

In any event, the Board will proceed to adjudicate these 
issues based on the evidence of record.  The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  


ORDER

The issue of entitlement to special monthly pension based on 
the regular aid and attendance of another person or on 
account of being housebound is dismissed without prejudice.  

The issue of entitlement to service connection for bilateral 
hearing loss is dismissed without prejudice.  

The issue of entitlement to service connection for neuropathy 
of the right upper extremity is dismissed without prejudice.  

The issue of entitlement to service connection for neuropathy 
of the left upper extremity is dismissed without prejudice.  

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.  

Service connection for hypertension is denied.  

Service connection for a cardiovascular disorder other than 
hypertension, to include coronary artery disease, and status 
post bypass surgery, on a direct basis and as secondary to 
service-connected diabetes mellitus, type II, is denied.  

An initial compensable rating for diabetic neuropathy of the 
right lower extremity is denied.  

An initial compensable rating for diabetic neuropathy of the 
left lower extremity is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


